UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 28, 2013 COLONY BANKCORP, INC. (Exact name of registrant as specified in its charter) Georgia 000-12436 58-1492391 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer I.D. No.) 115 South Grant Street, Fitzgerald, Georgia 31750 (Address of principal executive offices) (229) 426-6000 Registrant's Telephone Number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The annual meeting of the shareholders of the Company was held on May 28, 2013.At the Annual Meeting of the Shareholders, proxies were solicited under Regulation 14 of the Securities Exchange Act of 1934.Total shares eligible to vote amounted to 8,439,258.A total of 4,986,854.89 shares (59.09%) were represented by shareholders, in attendance or by proxy.The following directors were elected to serve one year until the next annual meeting. For Against Scott L. Downing M. Frederick Dwozan, Jr. Edward J. Harrell Terry L. Hester Davis W. King, Sr. Ed Loomis Mark H. Massee Jonathan W. R. Ross B. Gene Waldron The shareholders approved the Advisory (non-binding) Resolution on Executive Compensation with a final vote count as follows: For Against Abstain The shareholders recommended non-binding advisory vote of the frequency with which the Company should solicit non-binding advisory votes on executive compensation as follows: Every One Year Every Two Years Every Three Years Abstain Exhibit 9.01 Financial Statements and Exhibits. (d)Exhibits The following exhibit is being filed as part of this Report on Form 8-K: None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLONY BANKCORP, INC. Date: May 29, 2013 By: /s/ Terry L. Hester Terry L. Hester Executive Vice-President and Chief Financial Officer
